Title: To Thomas Jefferson from James Oldham, 26 July 1807
From: Oldham, James
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond July 26th. 1807.
                        
                        Incloas’d is a statement of my Acct. which if convenient for you to settle shal be very thankful for: The
                            prices as stated in the bill was fixed on the worke by two of the prinsable master-workmen of this place.
                  I am Sir with
                            Great Respect Your Obt Sevt.
                        
                            James Oldham
                            
                        
                        
                            P.S. have the graitest plentey of work on hand for this 18 months to come: the Last year prov’d
                                    very unfavorable have not receivd aney compensation for my
                                Labour.
                        
                    